464 F.2d 1397
UNITED STATES of America, Plaintiff-Appellee,v.James Allen POSEY, Defendant-Appellant.
No. 72-1775 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Sept. 25, 1972.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Judge.
Robert B. French, Jr., Fort Payne, Ala.  (Court-appointed), for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Albert C. Bowen, Jr., Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
James Allen Posey appeals from his judgment of guilty and sentence to four consecutive two-year terms of confinement after jury verdicts of guilty of four counts of violation of the Dyer Act.1  Counts One and Three were charges under Title 18, U.S.C., Section 2312, concerning the transportation of separate stolen motor trucks from Chattanooga, Tennessee, to Jackson County, Alabama.  Counts Two and Four charged the receipt and concealment of the vehicles involved in Counts One and Three, respectively, in violation of Title 18, U.S.C., Section 2313.  The government's proof of guilt was overwhelming and no claim of insufficiency of evidence is advanced on this appeal.


2
The contentions on appeal are: (a) that the trial court erroneously allowed the government to impeach one of its own witneses, Iven Miles; (b) that the court below erroneously allowed the government to cross-examine said witness; (c) that the court below erroneously permitted the government to elicit testimony of past criminal activities and bad character of the appellant despite the fact that he did not take the stand and did not introduce any evidence of his good reputation and character; and (d) that the trial court committed error in denying appellant's motion for mistrial based on the fact that his past criminal activities had been brought to the jury's attention by the prosecution.  After careful scrutiny of the record we find none of these contentions to be supported thereby.


3
The judgment of the conviction is in all respects


4
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 Title 18, U.S.C., Sections 2312 and 2313